10/23/2017
                    IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                       October 5, 2017 Session

     STACEY FAIR, ET AL. v. CLARKSVILLE MONTGOMERY COUNTY
                           SCHOOL SYSTEM

                   Appeal from the Circuit Court for Montgomery County
                  No. CC-15-CV-2130        William R. Goodman, III, Judge
                         ___________________________________

                                 No. M2017-00206-COA-R3-CV
                             ___________________________________

This appeal involves a determination by a school system that children were attending the
wrong schools based upon their domicile within the county. We grant the school system’s
motion to consider post-judgment facts indicating that the children no longer attend any
school in the school system and accordingly dismiss this appeal as moot.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which THOMAS R.
FRIERSON, II, and ARNOLD B. GOLDIN, JJ., joined.

Mark Olson and Taylor R. Dahl, Clarksville, Tennessee, for the appellants, Stacey Fair,
and Michael Fair.

Kathryn W. Olita, Clarksville, Tennessee, for the appellee, Clarksville Montgomery
County School System.


                                   MEMORANDUM OPINION1

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
                                               Background

        This is a case involving the proper domicile of three students for purposes of
school placement. After an investigation, schools in the Appellee Clarksville
Montgomery County School System (the “School System”) sent notices to Appellants
Stacey Fair and Michael Fair (“Parents”) informing Parents that the schools had
concluded that their three children were not attending the proper schools within the
School System. Parents, on behalf of their children (collectively “Appellants”), objected
to the out-of-district determination and filed a complaint in circuit court for injunctive
relief. The trial court thereafter remanded the matter for the Clarksville Montgomery
County Board of Education (the “Board of Education”) for a hearing. An evidentiary
hearing occurred on June 8, 2016, before a panel of examiners designated by the Board of
Education. The parties presented competing testimony as to the children’s domicile
within the county. On June 10, 2016, the panel submitted its recommendation that the
out-of-district determination should be upheld. The record from the hearing was
thereafter sent to the Board of Education, and the panel’s recommendation was accepted
by a vote of 5-1 on June 19, 2016. An order was thereafter signed.

       On June 30, 2016, Appellants filed a notice of appeal to the same circuit court
where the case had originally been filed. The School System objected to the trial court’s
jurisdiction. The trial court ruled that it had jurisdiction over the final order of the Board
of Education. After a hearing, the trial court entered an order upholding the decision of
the Board of Education. Appellants thereafter appealed to this Court.

        On October 4, 2017, one day prior to scheduled oral argument, the School System
filed a motion to consider post-judgment facts, alleging that the three children that were
the subjects of the out-of-district determination were no longer enrolled in schools within
the School System and did not reside within the School System’s boundaries.2
Accompanying the motion was an affidavit from the Director of Schools for the School
System indicating that one child had graduated from Clarksville High School in May
2017 and that the other two children were not enrolled in any school within the School
System on the first day of school on August 8, 2017. Attached to the affidavit was a
record from the School System’s transfer information, documenting the facts contained in
the affidavit. With regard to the two younger children, the transfer document indicated



       2
           Specifically, the motion stated the following facts:

               2. On May 25, 2017, Appellants’ oldest child, [the oldest child] graduated from
       Clarksville High School;
               3. As of August 8, 2017, neither of Appellants’ younger children [] are enrolled
       at any school in the school district and no longer reside in the district.
                                                     -2-
that records had been requested by a school in North Carolina.3 Based upon these facts,
the School System filed a motion to dismiss this appeal as moot.

      Oral argument occurred as scheduled. Neither Appellants nor their counsel
appeared for oral argument.

                                             Analysis

                         Motion to Consider Post-Judgment Facts

        Pursuant to Rule 14 of the Tennessee Rules of Appellate Procedure, this Court
may consider facts occurring after the judgment in the trial court. See Tenn. R. App. P.
14(a) (“The Supreme Court, Court of Appeals, and Court of Criminal Appeals on its
motion or on motion of a party may consider facts concerning the action that occurred
after judgment.”). According to Rule 14:

       While neither controlling nor fully measuring the court’s discretion,
       consideration generally will extend only to those facts, capable of ready
       demonstration, affecting the positions of the parties or the subject matter of
       the action such as mootness, bankruptcy, divorce, death, other judgments or
       proceedings, relief from the judgment requested or granted in the trial court,
       and other similar matters.

Tenn. R. App. P. 14(a). This Court’s decision to grant or deny a motion to consider post-
judgment facts is discretionary. Motions to consider post-judgment facts are governed by
Rule 22’s motion practice. Tenn. R. App. P. 14(b) (“A motion in the Supreme Court,
Court of Appeals, or Court of Criminal Appeals to consider post-judgment facts pursuant
to subdivision (a) of this rule shall be made in the manner provided in rule 22.”). The
Advisory Committee Comments to Rule 14 indicate that post-judgment facts are
appropriate for consideration when they are “unrelated to the merits[,] [] not genuinely
disputed, [and] necessary to keep the record up to date.

       Here, facts suggesting that the students at issue no longer intend to attend any
school within the School System clearly go to the School System’s claim that this appeal
is moot. See generally Norma Faye Pyles Lynch Family Purpose LLC v. Putnam Cty.,
301 S.W.3d 196, 203 (Tenn. 2009) (explaining mootness, as discussed in detail, infra).
Under Rule 22 of the Tennessee Rules of Appellate Procedure, “[a]ny showing in
opposition to a motion, other than a procedural motion, shall be served and filed within
10 days after the motion is filed.” Here, the School System’s motion was filed on October
4, 2017. As of October 16, 2017, however, no opposition to the motion was filed. See

       3
          During the prior hearing, evidence showed that the children had previously been enrolled in
school in North Carolina.
                                                -3-
Tenn. R. App. P. 21(a) (“The last day of the period so computed shall be included unless
it is a Saturday, a Sunday, . . . in which event the period runs until the end of the next day
which is not one of the aforementioned days.”). Indeed, Appellants and their counsel
failed to appear at oral argument. As such, it does not appear that Appellants wish to
dispute the facts alleged by the School System. Consequently, we exercise our discretion
to grant the School System’s motion to consider post-judgment facts.

                                    Motion to Dismiss

       Based upon the post-judgment facts above, the School System next requests that
this Court dismiss this appeal as moot. Mootness is a doctrine of justiciability. Norma
Faye Pyles Lynch, 301 S.W.3d at 203. Justiciability, in turn, is a doctrine by which
courts determine “whether a particular case presents a legal controversy.” Id. As the
Tennessee Supreme Court has explained:

       A case must remain justiciable (remain a legal controversy) from the time it
       is filed until the moment of final appellate disposition. State v. Ely, 48
S.W.3d 710, 716 n. 3 (Tenn.2001); Alliance for Native Am. Indian Rights,
       Inc. v. Nicely, 182 S.W.3d at 338; 1 Ronald D. Rotunda & John E. Nowak,
       Treatise on Constitutional Law § 2.13(c)(ii), at 261 (4th ed. 2007)
       (hereinafter “Treatise on Constitutional Law”). While the doctrines of
       standing and ripeness focus on the suit’s birth, the doctrine of mootness
       focuses attention on the suit’s death. 13B Charles Alan Wright, Arthur R.
       Miller & Edward H. Cooper Federal Practice and Procedure § 3533.1, at
       735–37. A moot case is one that has lost its justiciability either by court
       decision, acts of the parties, or some other reason occurring after
       commencement of the case. West v. Vought Aircraft Indus., Inc., 256
S.W.3d at 625; McCanless v. Klein, 182 Tenn. at 637, 188 S.W.2d at 747;
       McIntyre v. Traughber, 884 S.W.2d at 137. A case will be considered
       moot if it no longer serves as a means to provide some sort of judicial relief
       to the prevailing party. Knott v. Stewart County, 185 Tenn. at 626, 207
       S.W.2d at 338–39; Bell v. Todd, 206 S.W.3d 86, 96 (Tenn.Ct.App.2005);
       Massengill v. Massengill, 36 Tenn.App. 385, 388–89, 255 S.W.2d 1018,
       1019 (1952).

Norma Faye Pyles Lynch, 301 S.W.3d at 203–04. Thus, a case may lose its justiciability
and thereby become moot as the result of a court decision, acts of the parties, or some
other event that occurs during the pendency of the case. Id. If a case no longer serves as a
means to provide some sort of judicial relief to the prevailing party it will be considered
moot. Id. In determining whether a case has been rendered moot, Tennessee courts
consider several factors, including: “the reason that the case is alleged to be moot, the
stage of the proceeding, the importance of the issue to the public, and the probability that

                                            -4-
the issue will recur.” Id. at 204. Generally, a case rendered moot will nevertheless be
decided on the merits in the following circumstances:

        (1) when the issue is of great public importance or affects the
            administration of justice, (2) when the challenged conduct is capable
            of repetition and of such short duration that it will evade judicial
            review, (3) when the primary subject of the dispute has become moot
            but collateral consequences to one of the parties remain, and (4)
            when the defendant voluntarily stops engaging in the challenged
            conduct.

Id. (footnotes omitted).

        We agree with the School System that this case is moot. Here, the Director of
School’s undisputed affidavit establishes that the children at issue no longer attend any
schools within the School System and have either graduated from school or requested
that their records be sent to another state. Under these circumstances, it does not appear
that a declaration that the Board of Education erred in its out-of-district determination has
the possibility of offering any meaningful relief to Appellants by allowing the children to
remain in their prior schools.

       Moreover, after a thorough review of the record it does not appear that any of the
circumstances above would justify consideration of this case in spite of its mootness.
Specifically, this domicile of certain children for school purposes is not of great public
importance. See Norma Faye Pyles Lynch Family Purpose LLC v. Putnam Cty., 301
S.W.3d 196, 210 (Tenn. 2009) (quoting Dockery v. Dockery, 559 S.W.2d 952, 955
(Tenn. Ct. App. 1977)) (holding that this exception is available only “under ‘exceptional
circumstances where the public interest clearly appears’”). Likewise, because of the
children’s move to a different school district, the challenged conduct does not appear
capable of repetition while evading review. City of Chattanooga v. Tennessee
Regulatory Auth., No. M2008-01733-COA-R12-CV, 2010 WL 2867128, at *5 (Tenn.
Ct. App. July 21, 2010) (holding that “there must be a reasonable expectation or a
demonstrated probability that the same controversy will recur involving the same
complaining party.”). Appellants have failed to set forth any collateral consequences that
remain, see Hudson v. Hudson, 328 S.W.3d 863, 866 (Tenn. 2010) (holding that this
exception applies only to “prejudicial collateral consequences”), nor does this case
involve conduct on the part of the School System that voluntarily ceased the challenged
conduct. See Hooker v. Haslam, 437 S.W.3d 409, 418 (Tenn. 2014) (holding an
exception exists “when the defendant voluntarily stops engaging in the conduct”). We
therefore dismiss this appeal as moot.

                                        Conclusion

                                            -5-
      Based on the foregoing, we grant the motion to consider post-judgment facts and
dismiss this appeal as moot. Costs of this appeal are taxed to Appellants Stacy Fair and
Michael Fair, on behalf of their minor children, for which execution may issue if
necessary.


                                               _________________________________
                                               J. STEVEN STAFFORD, JUDGE




                                         -6-